Citation Nr: 0801621	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent from March 1, 2003 for service-connected status post 
laminectomy at L4-5 with arthritis.

2.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right knee.

3.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left knee.

4.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right wrist.

5.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left wrist.

6.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right shoulder.

7.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left shoulder.

8.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right elbow.

9.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left elbow.

10.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right hip.

11.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left hip.

12.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right foot.

13.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left foot.

14.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to February 
1959 and from February 1961 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2006.  This matter was 
originally on appeal from a February 2003 rating decision of 
the Tiger Team of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service-connected status post laminectomy L4-5 with 
osteoarthritis is productive of impairment with complaints of 
pain and severe limitation of motion without significant 
associated neurological deficits.

2.  Service-connected arthritis of right knee is productive 
of slight lateral instability, flexion limited to 120 
degrees, x-ray evidence of arthritis, and additional 
limitation of flexion of 6 degrees due to pain.

3.  Service-connected arthritis of left knee is productive of 
slight lateral instability, flexion limited to 130 degrees, 
x-ray evidence of arthritis, and additional limitation of 
flexion of 6 degrees due to pain.

4.  Service-connected arthritis of right wrist is productive 
of dorsiflexion limited to 60 degrees, x-ray evidence of 
arthritis, and additional limitation of dorsiflexion of 5 
degrees due to pain.

5.  Service-connected arthritis of left wrist is productive 
of dorsiflexion limited to 62 degrees, x-ray evidence of 
arthritis, and additional limitation of dorsiflexion of 5 
degrees due to pain.

6.  Service-connected arthritis of right shoulder is 
productive of flexion limited to 178 degrees, abduction 
limited to 170 degrees, internal rotation limited to 80 
degrees, x-ray evidence of arthritis, and additional 
limitation of abduction of 5 degrees due to pain.

7.  Service-connected arthritis of left shoulder is 
productive of internal rotation limited to 70 degrees, and x-
ray evidence of arthritis.

8.  Service-connected arthritis of right elbow is productive 
of full range of motion.

9.  Service-connected arthritis of left elbow is productive 
of full range of motion.

10.  Service-connected arthritis of right hip is productive 
of flexion from zero to 120 degrees and abduction from zero 
to 30 degrees.

11. Service-connected arthritis of left hip is productive of 
flexion from zero to 124 degrees and abduction from zero to 
32 degrees.

12.  Service-connected arthritis of the right foot is no more 
than moderate.

13.  Service-connected arthritis of the left foot is no more 
than moderate.

14.  Service-connected arthritis of the cervical spine is 
productive of left lateral flexion limited to 30 degrees, 
right lateral flexion limited to 40 degrees, left and right 
lateral rotation limited to 70 degrees, and x-ray evidence of 
arthritis without significant associated neurological 
deficits.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent, 
but not greater, for status post laminectomy L4-5 with 
osteoarthritis from March 1, 2003 have been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5292, 5293 (2002 and 2003); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2007).

2.  The criteria for an evaluation greater than 10 percent 
for arthritis of the right knee have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2007).  

3.  The criteria for a separate 10 percent evaluation, but 
not greater, for lateral instability of the right knee have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5257 (2007).
  
4.  The criteria for an evaluation greater than 10 percent 
for arthritis of the left knee have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2007).  

5.  The criteria for a separate 10 percent evaluation, but no 
greater, for lateral instability of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5257 (2007).

6.  The criteria for an increased evaluation in excess of 10 
percent for arthritis of right wrist have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2007).

7.  The criteria for an increased evaluation in excess of 10 
percent for arthritis of left wrist have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2007).

8.  The criteria for an increased evaluation in excess of 10 
percent for arthritis of right shoulder have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2007).

9.  The criteria for an increased evaluation in excess of 10 
percent for arthritis of left shoulder have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2007).

10.  The criteria for an increased evaluation in excess of 10 
percent for arthritis of right elbow have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 
5208 (2007).

11.  The criteria for an increased evaluation in excess of 10 
percent for arthritis of left elbow have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 
5208 (2007).

12.  The criteria for an evaluation greater than 10 percent 
for arthritis of the right hip are not met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2005); 38 C.F.R. § 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251, 5252, 
5253 (2007).

13.  The criteria for an evaluation greater than 10 percent 
for arthritis of the left hip are not met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2005); 38 C.F.R. § 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251, 5252, 
5253 (2007).
  
14.  The criteria for an evaluation greater than 10 percent 
for arthritis of the right foot are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2007).

15.  The criteria for an evaluation greater than 10 percent 
for arthritis of the left foot are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2007).

16.  The criteria for an evaluation greater than 10 percent 
for arthritis of the cervical spine are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5003, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's April 2006 Remand, the AMC scheduled 
the veteran for a VA examination for the purpose of 
determining the severity of the veteran's service-connected 
lumbar spine disability and arthritis of multiple joints, and 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's April 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

A letter dated in May 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claims.  The May 
2006 letter told her to provide any relevant evidence in her 
possession. See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).   

In addition, the May 2006 letter advised her of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to her, since she 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in December 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in October 2006. 38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The October 
2006 VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
already established service-connected disabilities, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations. 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In addition, 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes that on June 14, 2002, the RO received the 
veteran's claim for increased evaluation for her service-
connected degenerative arthritis, spinal disc condition, and 
skeletal systems.  At that time, the veteran was service 
connected for degenerative joint disease, multiple joints, 
with fibrosis rated as 20 percent disabling from July 1, 
1980; status post laminectomy L4-L5 with osteoarthritis rated 
as 20 percent disabling from July 20, 2000.  The February 
2003 rating decision increased the veteran's lumbosacral disc 
disease with arthritis to 40 percent from June 14, 2002 and 
100 percent based on surgical or other treatment 
necessitating convalescence from December 19, 2002, and then 
reduced it to 20 percent from March 1, 2003.  The veteran 
appealed this decision.  

In April 2006, the Board granted a 60 percent rating for the 
veteran's service-connected lumbosacral disc disease with 
arthritis effective prior to December 19, 2002 and remanded 
the issues of entitlement to an increased rating in excess of 
20 percent for service connected status post laminectomy at 
L4-5 with arthritis effective March 1, 2003 and entitlement 
to an increased rating in excess of 20 percent for arthritis 
of multiple joints for further development.

In November 2006, the RO granted a 30 percent rating for the 
veteran's status post laminectomy L4-5 with osteoarthritis 
effective March 1, 2003 and granted service connection for 
bilateral knee, wrist, shoulder, elbow, hip, foot, and 
cervical spine arthritis and assigned the 10 percent 
disability ratings for each effective June 14, 2002, the date 
that the RO received the veteran's claim for increased 
rating.  

The veteran was advised of the above grant of separate 
ratings in November 2006.  However, she did not withdraw her 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
The Board, therefore, finds that these issues (formerly 
arthritis of multiple joints) remain on appeal as the maximum 
schedular rating has not been assigned for each service-
connected joint disability.

a.	Status post laminectomy at L4-5 with arthritis

Service connection for the veteran's lumbar spine disability 
has been in effect for nearly three decades.  She was 
originally granted service connection for status post 
laminectomy, L4-5 disc with osteoarthritis with a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective July 1, 1980.   In June 2001, the RO increased the 
rating to 20 percent pursuant to Diagnostic Codes 5293-5292, 
effective July 20, 2000.  In response to the veteran's claim 
for increased rating received in June 2002, the RO increased 
the rating to 40 percent effective June 14, 2002, 100 percent 
effective December 19, 2002, and 20 percent effective March 
1, 2003.  The veteran appealed this decision and the Board 
granted a 60 percent disability rating from June 14, 2002.  
As noted above, the RO subsequently granted a 30 percent 
evaluation from March 1, 2003.  Despite the increase granted, 
the veteran's appeal remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

While the veteran's claim was pending, the criteria for 
evaluating spinal disabilities were amended, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 458 
(2003), respectively. The amendment effective September 23, 
2002 concerned revisions to old Diagnostic Code 5293, which 
provided the criteria for intervertebral disc syndrome (IDS).  
The current version of the revised criteria, which evaluate 
various types of spine disabilities, is found in 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007).  The veteran is 
currently rated pursuant to new Diagnostic Code 5243.  Both 
the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  

Historically, the record indicates that the veteran underwent 
an L3-4 laminectomy and fusion/allograft on December 19, 
2002.  She had had a previous L4-5 and L5-S1 laminectomy in 
1971.  In March 2003, the veteran complained that she still 
had lower back pain, right more than left, and numbness and 
tingling in both legs.  A June 2003 EMG study was normal.  In 
August 2003, the veteran reported decreased lower back pain 
and noted that her back felt looser since she started 
exercising.  In September 2003, the veteran reported 
decreased low back pain.  In December 2003, the veteran 
reported significant pain in lower back.  Physical 
examination demonstrated -90 percent in flexion and 
extension.  

In October 2005 and March 2006 the veteran complained of 
occasional numbness and tingling in all limbs but denied any 
focal weakness or bowel or bladder incontinence.  Range of 
motion exercises demonstrated forward flexion to 30 degrees 
without pain, extension to 5 degrees with pain, rotation and 
side bending to 30 degrees without pain.  The assessment was 
low back pain worse with extension without evidence of 
radiculopathy on examination likely related to spinal 
stenosis as seen on MRI.

In October 2006, the veteran underwent a VA compensation and 
pension examination.  She complained of pain in her low back 
radiating to the lower extremities and also coccygeal pain.  
The veteran reported that she takes oxycodone 5 mg 4 times a 
day and Ativan.  The veteran was noted to be using a cane and 
back brace.  She reported that she can walk two blocks with a 
rolling walker and then has to rest.  Her gait is unsteady.  
Physical examination demonstrated forward flexion from zero 
to 64 degrees, extension from zero to 20 degrees, lateral 
flexion from zero to 30 degrees, lateral rotation from zero 
to 30 degrees.  The veteran had pain the low back and also at 
the same time in the buttock area at the end of flexion and 
extension.  Three repeated movements of the lumbar spine 
showed pain increased to 6 on a scale from 1 to 10.  Range of 
motion additionally limited in flexion 8 degrees.  There was 
mild increase in weakness and lack of endurance, and no 
increase in incoordination or fatigue.  Pain was noted to 
have major functional impact.  The veteran also had objective 
evidence of spasm.

Prior to September 23, 2002, Diagnostic Code 5293 provided 
one rating criteria for both orthopedic and neurological 
manifestations of IDS.  Under this diagnostic code, a 40 
percent evaluation is available for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief, 
and a 60 percent evaluation is available for pronounced IDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain on motion and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Prior to September 23, 2002, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

From September 2002 until a subsequent amendment in September 
2003, Diagnostic Code 5293 provided alternative methods for 
evaluating intervertebral disc syndrome.  Whichever method 
results in the higher evaluation should be used.  One method 
is to evaluate the disability on the basis of total duration 
of incapacitating episodes over the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (2003).  For purposes of evaluations 
under this method, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a, DC 5293 (note 1) 
(2003).  A 40 percent evaluation is available if the veteran 
experiences incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is available for IDS 
with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year.  See 38 C.F.R. § 
4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to IDS that requires bed rest and treatment 
ordered by a physician. See Note (1), 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Pursuant to the September 2002 
amendments, orthopedic and neurological manifestations were 
to be evaluated separately using the criteria for the most 
appropriate orthopedic and neurologic diagnostic code(s).  
See Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, effective September 26, 2003, a 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine. 
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
§ 38 C.F.R. 4.71a, Diagnostic Code 5243 Note (2), see also 
Plate V (2007).

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12 months. A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).

With respect to the diagnostic codes for IDS, the veteran 
does not have severe or pronounced low back disability on a 
neurological basis.  Specifically, the October 2006 VA 
examiner indicated that the examination was negative for 
intervertebral disc syndrome.  The neurological examination 
was negative for sensory deficits, motor testing demonstrated 
strength 5/5, and reflexes were 2+ bilaterally.  In addition, 
the VA examination noted that a review of the claims file did 
not show any incapacitating episodes after surgery.  Thus, 
the Board finds that a higher rating is not available 
pursuant to Diagnostic Code 5293 (2002, 2003) or Diagnostic 
Code 5243 (2007).  

In essence, the veteran's low back disability is primarily 
manifested by limitation of motion.    

With respect to the diagnostic codes based on limitation of 
motion of the lumbar spine, at its worst, the veteran's 
lumbar spine demonstrated range of motion findings in October 
2005 and March 2006 indicative of significant impairment with 
flexion to 30 degrees, lateral flexion to 30 degrees, and 
rotation to 30 degrees.  These findings show severe 
limitation of motion of the lumbar spine, warranting a 40 
percent rating under Diagnostic Code 5292.  However, the 
Board notes that a 40 percent evaluation is the maximum 
rating available under Diagnostic Codes 5292.  

The Board finds that there is no evidence that the veteran 
suffers from either unfavorable or favorable ankylosis of any 
of the spinal segments.  The veteran has demonstrated forward 
flexion to 30 degrees or more.  Thus she does not warrant a 
rating in excess of 40 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

The Board has considered the applicability of an alternative 
diagnostic code in effect prior to the September 2002 and 
September 2003 amendments for evaluating the veteran's lumbar 
spine disability, but finds that no higher rating is 
assignable as Diagnostic Code 5285 is for residuals of 
fracture of vertebra, Diagnostic Code 5286 is for complete 
bony fixation (ankylosis) of the spine, and Diagnostic Code 
5289 is for ankylosis of the lumbar spine, all clearly not 
present in this case.

Accordingly, a rating in excess of 40 percent is not 
warranted under either the former or the new rating criteria.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). With 
the findings of arthritis and some limitation of motion, 
functional loss must be considered.

At the October 2006 VA examination, the examiner noted that 
three repeated movements of the lumbar spine showed increase 
in pain and range of motion additionally limited in flexion 
eight degrees.  However, a six degree difference in flexion 
does not approach the severity contemplated for the 60 
percent rating under either the old or the new spine 
criteria.  Thus, the Board concludes that functional loss due 
to pain has been contemplated in the 40 percent rating now 
assigned for the veteran's lumbar spine. 

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present service-
connected lumbar spine disability suggests that she has 
sufficient symptoms so as to warrant an evaluation of 40 
percent, but no higher, for her service-connected low back 
disability since March 1, 2003.

b.	Arthritis of the knees

The RO has assigned 10 percent disability ratings to the 
veteran's service-connected right and left knee arthritis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned. 
Diagnostic Code 5003 refers to degenerative arthritis while 
the more specific Diagnostic Code 5257 refers to rating other 
impairment of the knee.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Diagnostic Code 5257 provides a 10 percent evaluation for 
knee impairment with slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

At the October 2006 VA examination, physical examination 
demonstrated that medial and lateral collateral ligaments 
showed there was varus laxity 5 degrees in bilateral knees.  
Thus, a 10 percent evaluation for each knee is warranted for 
slight lateral instability.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion. The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.

At the October 2006 VA examination, physical examination 
demonstrated full extension and flexion from zero to 120 
degrees on the right and from zero to 130 degrees on the 
left.  Thus, a separate compensable rating is not warranted 
under either Diagnostic Code 5260 or 5261.  However, although 
range of motion findings do not support a separate 
compensable evaluation under Diagnostic Codes 5260 and 5261, 
Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In application of Diagnostic Code 5003, the Court has 
held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "painful motion of a major joint . . . 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.    

MRI of the knees dated in September 2005 reported 
tricompartmental arthritis of the knee.  In light of the 
findings of degenerative joint disease of both knees, and the 
objective findings that the knee is affected by limitation of 
motion, albeit noncompensable under the rating criteria for 
the knee, an additional 10 percent disability rating is 
warranted for each knee under Diagnostic Code 5003.
  
With the findings of arthritis and some limitation of motion, 
functional loss must be considered.

At the October 2006 VA examination, the examiner noted that 
pain in the knee additionally limited range of motion six 
degrees in flexion.  However, a six degree difference in 
flexion does not approach the severity contemplated for the 
10 percent rating under Diagnostic Code 5260.  Thus, the 
Board concludes that functional loss due to pain has been 
contemplated in the 10 percent rating now assigned for 
limitation of flexion of each knee. 

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right and left 
knee disabilities, but finds that no higher rating is 
assignable as Diagnostic Code 5256 requires ankylosis, 
clearly not present in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present knee arthritis 
suggests that she has sufficient symptoms so as to warrant an 
evaluation of 20 percent, but no higher, for each knee.

c.	Arthritis of the wrists

The RO has assigned 10 percent disability ratings to the 
veteran's service-connected right and left wrist arthritis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5215.  
Diagnostic Code 5003 refers to degenerative arthritis while 
the more specific Diagnostic Code 5215 refers to limitation 
of wrist motion.  

Normal dorsiflexion of the wrist is from zero to 70 degrees, 
and normal palmar flexion is from zero to 80 degrees.  Normal 
ulnar deviation of the wrist is from zero to 45 degrees, and 
normal radial deviation is from zero to 20 degrees.

Diagnostic Code 5215 provides for a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

At the October 2006 VA examination, physical examination 
demonstrated extension from zero to 60 degrees on the right 
and from zero to 62 degrees on the left, flexion from zero to 
90 degrees bilaterally, radial deviation from zero to 80 
degrees bilaterally, and ulnar deviation from zero to 40 
degrees on the right and from zero to 38 degrees on the left.  
The examiner noted mild limitation in extension but noted 
that the veteran could close her hands fully with no problem.  
Thus, a compensable rating is not warranted under Diagnostic 
Code 5215. 

However, as noted above, Diagnostic Code 5003 provides that 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; Lichtenfels, 1 Vet. App. at 488.  

The VA examiner noted that the x-rays of the wrists done in 
January 2005 reported osteoarthritis moderate DIP and PIP 
joints bilaterally and carpometacarpal joints in both wrists.  
Thus, the objective findings support the current 10 percent 
disability rating assigned by the RO for each wrist under 
Diagnostic Code 5003.
  
As noted above, with the findings of arthritis and some 
limitation of motion, functional loss must be considered.  At 
the October 2006 VA examination, the examiner noted that pain 
in the wrists additionally limited range of motion five 
degrees in extension.  However, because the veteran is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider 38 C.F.R. § 4.40 and 4.45. 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right and left 
wrist disabilities, but finds that no higher rating is 
assignable as Diagnostic Code 5214 requires ankylosis, 
clearly not present in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present wrist arthritis 
does not suggest that she has sufficient symptoms so as to 
warrant an evaluation in excess of the 10 percent disability 
rating currently assigned for each wrist.

d.	Arthritis of the shoulders

The RO has assigned 10 percent disability ratings to the 
veteran's service-connected right and left shoulder arthritis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201.  
Diagnostic Code 5003 refers to degenerative arthritis while 
the more specific Diagnostic Code 5201 refers to limitation 
of arm motion.  

Normal shoulder flexion and abduction is from zero to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from zero to 90 degrees. 38 C.F.R. § 
4.71, Plate I.

Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the major arm when motion is only 
possible to the shoulder level, a 30 percent evaluation for 
limitation of motion of the major arm when motion is only 
possible to midway between the side and shoulder level, and a 
40 percent evaluation for the major arm when motion is 
limited to 25 degrees from the side. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  With regard to the minor arm, a 20 
percent evaluation is given for limitation of motion of the 
minor arm when motion is possible to the shoulder level or to 
midway between the side and shoulder level; and a 30 percent 
evaluation when the minor arm motion is limited to 25 degrees 
from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

At the October 2006 VA examination, the examiner noted that 
the veteran was right arm dominant.  Physical examination 
demonstrated flexion from zero to 178 degrees on the right 
and from zero to 180 degrees on the left, abduction from zero 
to 170 degrees on the right and from zero to 180 degrees on 
the left, external rotation to from zero to 90 degree 
bilaterally, and internal rotation from zero to 80 degrees on 
the right and from zero to 70 degrees on the left.  The 
examiner noted mild limitation on internal rotation 
bilaterally.

Thus, a compensable rating is not warranted under Diagnostic 
Code 5201. 

However, as noted above, Diagnostic Code 5003 provides that 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; Lichtenfels, 1 Vet. App. at 488.  

The VA examiner noted that MRI of the left shoulder in 
January 2006 reported partial thickness tear supraspinatus 
and mild degenerative change of shoulder joints and a rotator 
cuff tear in bilateral shoulders.  Thus, the objective 
findings support the current 10 percent disability rating 
assigned by the RO for each shoulder under Diagnostic Code 
5003.  
  
As noted above, with the findings of arthritis and some 
limitation of motion, functional loss must be considered.  At 
the October 2006 VA examination, the examiner noted that pain 
in the shoulders additionally limited range of motion five 
degrees in abduction.  However, a five degree difference in 
abduction does not approach the severity contemplated for the 
10 percent rating under Diagnostic Code 5201.  Thus, the 
Board concludes that functional loss due to pain has been 
contemplated in current rating assigned for each shoulder. 

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right and left 
shoulder disabilities, but finds that no higher rating is 
assignable as Diagnostic Code 5200 requires ankylosis, 
clearly not present in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present shoulder 
arthritis does not suggest that she has sufficient symptoms 
so as to warrant an evaluation in excess of the 10 percent 
disability rating currently assigned for each shoulder.

e.	Arthritis of the elbows

The RO has assigned 10 percent disability ratings to the 
veteran's service-connected right and left elbow arthritis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5205.  
Diagnostic Code 5003 refers to degenerative arthritis while 
the more specific Diagnostic Code 5205 refers to ankylosis of 
the elbow.  However, as will be discussed below, there was no 
limitation of motion of the elbow demonstrated at the October 
2006 VA examination.  

Normal range of motion in the elbow is from zero degrees of 
extension to 145 degrees of flexion. See 38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5206 provides for a 10 evaluation where there 
is limitation of flexion of the forearm, both major and 
minor, to 100 degrees, and a 20 percent evaluation is 
warranted where there is limitation to 90 degrees. 38 C.F.R. 
§ 4.71a, DC 5206.

Diagnostic Code 5207 provides for a 10 percent evaluation 
where there is limitation of extension of the forearm, both 
major and minor, to 60 degrees and a 20 percent evaluation 
where there is limitation to 75 degrees. 38 C.F.R. § 4.71a, 
DC 5207.

At the October 2006 VA examination, the examiner noted that 
the veteran was right arm dominant.  Physical examination 
demonstrated motion from zero to 145 degrees bilaterally.  
The examiner noted full range of motion.  

Thus, a compensable rating is not warranted under Diagnostic 
Code 5206 or 5207. 

However, as noted above, Diagnostic Code 5003 provides that 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; Lichtenfels, 1 Vet. App. at 488.  

The VA examiner noted that x-rays of the elbow in September 
2000 reported mild osteophytic changes coronoid process; but 
in November 2003, it was negative.  Thus, the objective 
findings appear to support the current 10 percent disability 
rating assigned by the RO for each shoulder under Diagnostic 
Code 5003.  
  
As noted above, with findings of arthritis and some 
limitation of motion, functional loss must be considered.  
However, as there was no limitation of elbow motion shown at 
the October 2006 VA examination, functional loss due to elbow 
pain is not addressed. 

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right and left 
elbow disabilities, but finds that no higher rating is 
assignable as Diagnostic Code 5205 requires ankylosis and 
Diagnostic Code 5208 requires limitation of forearm flexion 
to 100 degrees and extension to 45 degrees, clearly not 
present in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present elbow arthritis 
does not suggest that she has sufficient symptoms so as to 
warrant an evaluation in excess of the 10 percent disability 
rating currently assigned for each elbow.

f.	Arthritis of the hips

The RO has assigned 10 percent disability ratings to the 
veteran's service-connected right and left hip arthritis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  
Diagnostic Code 5003 refers to degenerative arthritis while 
the more specific Diagnostic Code 5260 refers to limitation 
of leg flexion.  However, the Board notes that the Diagnostic 
Codes relating to the hips are from 5250 to 5254. 

Normal hip flexion is from zero to 125 degrees, and normal 
hip abduction is from zero to 45 degrees. 38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees; a 30 percent rating 
where flexion is limited to 20 degrees; and a 40 percent 
rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

At the October 2006 VA, physical examination demonstrated 
flexion from zero to 120 degrees on the right and from zero 
to 124 degrees on the left; extension from zero to 16 degrees 
on the right and from zero to 14 degrees on the left; 
adduction from zero to 20 degrees on the right and from zero 
to 22 degrees on the left; abduction from zero to 30 degrees 
on the right and from zero to 32 degrees on the left; 
external rotation from zero to 60 on the right and left; 
internal rotation from zero to 40 on the right and left.  The 
examiner noted full range of motion except abduction.  

Thus, a compensable rating is not warranted under Diagnostic 
Codes 5251, 5252, or 5253. 

As noted above, Diagnostic Code 5003 provides that when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; Lichtenfels, 1 Vet. App. at 488.  

The Board notes that that RO assigned the current 10 percent 
disability rating under Diagnostic Code 5003.  The record is 
absent x-ray evidence of arthritis.  X-rays of the hips in 
May 2003 showed no evidence of degenerative disease of the 
hip joints.  In addition, the October 2006 VA examiner 
diagnosed only multi-joint arthritis and hip trochanteric 
bursitis bilaterally.    
  
The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right and left 
hip disabilities, but finds that no higher rating is 
assignable as Diagnostic Code 5250 requires ankylosis, 
clearly not present in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present hip disability 
does not suggest that she has sufficient symptoms so as to 
warrant an evaluation in excess of the 10 percent disability 
rating currently assigned for each hip.

g.	Arthritis of the feet

The RO has assigned 10 percent disability ratings to the 
veteran's service-connected right and left foot arthritis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284.  
Diagnostic Code 5003 refers to degenerative arthritis while 
the more specific Diagnostic Code 5284 refers to other foot 
injuries.  

Diagnostic Code 5284 provides for a 10 percent evaluation for 
moderate foot disability, a 20 percent evaluation for 
moderately severe foot disability, and a 30 percent 
evaluation for severe foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).  A notation following Diagnostic 
Code 5284 provides that a 40 percent rating is to be assigned 
with actual loss of use of the foot.

The term moderately severe as used in Diagnostic Code 5284 is 
not defined by regulation.  However, the overall regulatory 
scheme relating to rating disabilities of the feet and toes 
contemplates 20 percent ratings in cases where problems 
include such difficulties as dorsiflexion of all toes 
unilaterally and marked tenderness under the metatarsal 
heads.  See 38 C.F.R. § 4.7la, Diagnostic Code 5278 (no more 
than 10 percent is warranted even if the great toe is 
dorsiflexed). A 20 percent rating may also be assigned when 
there is moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283. 

In this case, however, the record does not suggest that the 
veteran's foot disabilities approximate such a degree of 
severity.  The October 2006 VA examiner noted that the 
veteran's gait was stable.  X-rays of the veteran's feet in 
January 2006 indicate presence of osteoarthritis at the first 
and second MTP joint on the left and across Lisfranc's joint 
and mild osteoarthritis at the first MTP joint on the right.  
 
Consequently, the Board finds that, while the term moderately 
severe is not defined by regulation, when compared with other 
comparable ratings for the feet, this term must be understood 
to require greater difficulties than those currently 
experienced by the veteran.

The veteran's foot disability could be evaluated under the 
criteria for limitation of motion of the ankle as specified 
in 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moderate 
limitation of motion of an ankle warrants a 10 percent 
evaluation, and a 20 percent evaluation requires marked 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5271.

Normal range of motion of the ankle is from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion. 38 C.F.R. § 4.71, Plate II (2007).

At the October 2006 VA examination, physical examination 
demonstrated dorsiflexion from zero to 10 degrees on the 
right and from zero to 12 degrees on the left, plantar 
flexion from zero to 42 degrees on the right and from zero to 
40 degrees on the left.  

The term marked as used in Diagnostic Code 5271 is not 
defined by regulation.  However, the overall regulatory 
scheme relating to rating disabilities of the ankle 
contemplates 20 percent ratings in cases where problems 
include such difficulties as ankylosis in plantar flexion 
less than 30 degrees.  See 38 C.F.R. § 4.7la, Diagnostic Code 
5270. A 20 percent rating may also be assigned when there is 
moderate deformity due to malunion of the oscalcis or 
astragalus or when there has been an astragalectomy .  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274. 

In this case, however, the record does not suggest that the 
veteran's foot disabilities approximate such a degree of 
severity.  
 
Consequently, the Board finds that, while the term marked is 
not defined by regulation, when compared with other 
comparable ratings for the ankle, this term must be 
understood to require greater difficulties than those 
currently experienced by the veteran.

As noted above, with the findings of arthritis in the right 
ankle and some limitation of motion, functional loss must be 
considered.  However, the Board concludes that functional 
loss due to pain has been contemplated in current rating 
assigned for each foot. 

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right and left 
foot disabilities, but finds that no higher rating is 
assignable as Diagnostic Code 5270 requires ankylosis, 
clearly not present in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present foot arthritis 
does not suggest that she has sufficient symptoms so as to 
warrant an evaluation in excess of the 10 percent disability 
rating currently assigned for each foot.

h.	Arthritis of the cervical spine

The RO has assigned 10 percent disability ratings to the 
veteran's service-connected cervical spine arthritis pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

As noted above, while the veteran's claim was pending, the 
criteria for evaluating spinal disabilities were amended, 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 
458 (2003), respectively.  Both the old and new criteria 
apply, but the substantive new criteria cannot be applied 
before their effective date of September 26, 2003.  

Initially, the Board notes that the veteran is service-
connected for cervical spine arthritis and not disc disease.  
In addition, the veteran does not have a cervical spine 
disability on a neurological basis.  Specifically, the 
October 2006 VA examiner indicated that the examination was 
negative for intervertebral disc syndrome.  The neurological 
examination was negative for sensory deficits, motor testing 
demonstrated strength 5/5, and reflexes were 2+ bilaterally.  
Thus, the Board finds that a higher rating is not available 
pursuant to Diagnostic Code 5293 (2002, 2003) or Diagnostic 
Code 5243 (2007).  

Thus, only the criteria relating to arthritis is applicable 
in this case.  To rate arthritis due to trauma and 
substantiated by x-ray findings, Diagnostic Code 5010 
provides that the criteria for degenerative arthritis should 
be applied.  38 C.F.R.§ 4.71a.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of the criteria for limitation of 
motion for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Prior to September 23, 2002, the Rating Schedule provided 
ratings for limitation of motion of the cervical spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  

Effective from September 26, 2003, disabilities of the spine 
(other than IDS when evaluated on the basis of incapacitating 
episodes) are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51, 454 (Aug. 
27, 2003), now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, effective September 26, 2003, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees warrants a 10 percent rating, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees warrants a 20 percent rating, and 
forward flexion limited to 15 degrees or less warrants a 30 
percent rating.  Diagnostic Code 5242 (2007).  

Although the regulations that became effective September 26, 
2003 are not applicable in rating the veteran's condition 
prior to their effective date, it is instructive to look to 
the current regulations, which assign ratings based on three 
graduated, measurable ranges of limited motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5242.  Those numeric ranges 
were based on a well-recognized medical standard of measuring 
permanent impairment that had been in effect since 1984.  See 
67 Fed. Reg. 56509 (Sept. 4, 2002). 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. 4.71a, Diagnostic Code 5242 Note (2), see also 
Plate V (2007).

In October 2006, the veteran underwent a VA compensation and 
pension examination.  She complained of mild pain in the neck 
area.  Physical examination demonstrated forward flexion from 
zero to 45 degrees, extension from zero to 45 degrees, right 
lateral flexion from zero to 30 degrees, left lateral flexion 
from zero to 40 degrees, lateral rotation from zero to 70 
degrees.  The veteran had pain during right lateral flexion.  
The veteran also had objective evidence of spasm.  

The evidence indicates that the veteran's limitation of right 
lateral flexion, left lateral flexion, and lateral rotation 
is indicative of only mild impairment.  These findings show 
only slight limitation of motion of the lumbar spine, 
warranting a 10 percent rating under Diagnostic Code 5290 
(2002).  

The Board has considered the applicability of an alternative 
diagnostic code in effect prior to the September 2002 and 
September 2003 amendments for evaluating the veteran's lumbar 
spine disability, but finds that no higher rating is 
assignable as Diagnostic Code 5285 is for residuals of 
fracture of vertebra, Diagnostic Code 5286 is for complete 
bony fixation (ankylosis) of the spine, and Diagnostic Code 
5287 is for ankylosis of the cervical spine, all clearly not 
present in this case.

The Board finds that there is no evidence that the veteran 
suffers from either unfavorable or favorable ankylosis of any 
of the spinal segments.  The veteran has demonstrated forward 
flexion to 45 degrees.  Thus she does not warrant a rating in 
excess of 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.

Accordingly, a rating in excess of 10 percent is not 
warranted under either the former or the new rating criteria.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). With 
the findings of arthritis and some limitation of motion, 
functional loss must be considered.

At the October 2006 VA examination, the examiner noted that 
on repeated movement, pain increased to a 2, on a scale from 
1 to 10.  Thus, the Board concludes that functional loss due 
to pain has been contemplated in the 10 percent rating now 
assigned for the veteran's cervical spine arthritis. 

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present cervical spine 
arthritis does not suggest that she has sufficient symptoms 
so as to warrant an evaluation in excess of the 10 percent 
disability rating currently assigned.

III.	Extraschedular Consideration

The Board notes that there is no evidence of record that the 
veteran's individual disabilities cause marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of her 
individual disabilities.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 




ORDER

1.  Entitlement to an increased evaluation of 40 percent, but 
not greater, from March 1, 2003 for service connected status 
post laminectomy at L4-5 with arthritis is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of right knee is denied. 

3.  Entitlement to a separate 10 percent evaluation, but not 
greater, for instability of the right knee is granted subject 
to the law and regulations governing the payment of monetary 
benefits.

4.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of left knee is denied.

5.  Entitlement to a separate 10 percent evaluation, but not 
greater, for instability of the left knee is granted subject 
to the law and regulations governing the payment of monetary 
benefits.

6.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right wrist is denied.

7.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left wrist is denied.

8. Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right shoulder is denied.

9. Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left shoulder is denied.

10. Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right elbow is denied.

11.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left elbow is denied.

12.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right hip is denied.

13.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left hip is denied.

14.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of right foot is denied.

15.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of left foot is denied.

16.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of the cervical spine is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


